DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/KR2019/000699 filed January 17th, 2019, which claims the benefit of priority from KR10-2018-0007314 and KR10-2018-0007315, both filed January 19th, 2019.
Information Disclosure Statement
The information disclosure statement filed 07/17/2020 has been considered. 
Drawings
The drawings are objected to because figure 10 is missing yes/no labels for the method pathway. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0046] the third stage output is denoted as 5.5 V however in the corresponding figure 3 the output voltage is 5.8 V. Since the specification refers to the drawing they should be equivalent.   
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus”, “an amplification module”, “a conversion module”, “a current detection module”, and “a control module” in claim 1; “a peak decreasing module” in claim 2; “a blocking module” in claims 9 and 14; and “an apparatus”, “a current detection module”, “ a control module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In Claims 1 and 11, line 1 of each claim the limitation “an apparatus” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “an apparatus” and functional language “for controlling output of a skin care device” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0032] an apparatus is described as a printed circuit board.	
In Claim 1, line 4 the limitation “an amplification module” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural terms “amplification module” and functional language “which amplifies and outputs a direct current voltage” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0045] an amplification module is described as a booster converter as an example, but generally as a processing component that amplifies a current voltage from a battery. 
In Claim 1 and, line 4 the limitation “an amplification module” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural terms “amplification module” and functional language “which amplifies and outputs a direct current voltage” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0045] an amplification module is described as a booster converter as an example and generally as a processing component that amplifies a current voltage from a battery.
In Claim 1 and, line 5 the limitation “a conversion module” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural terms “conversion module” and functional language “which converts the direct current voltage output from the amplification module into an alternating current voltage having a set frequency to output the alternating current voltage to the pair of contact electrodes” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0047] a conversion module is described as a a push pull converter as an example and generally as a processing component that converts amplified DC voltage to AC voltage at a set frequency.
In Claims 1 and 11, lines 5 and 4 respectively the limitation “a current detection module” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural terms “current detection module” and functional language “which detects a skin current according to a change in a resistance of the skin to which the alternating current voltage is applied” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: No readily apparent corresponding structure for a current detection module is found in the specification. 
In Claims 1 and 11, lines 10 and 6 respectively the limitation “a control module” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural terms “control module” and functional language “which controls the driving of the amplification module based on the skin current” for claim 1 and “which controls the output of the alternating current voltage of the skin care device based on the skin current” for claim 11 without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: No readily apparent corresponding structure for a control module is found in the specification. 
In Claim 2, lines 2-3 the limitation “a peak detection module” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural terms “peak detection module” and functional language “which decreases a maximum peak current of an alternating current generated upon switching of the alternating current voltage output from the conversion module” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0096] as an inductor.
In Claims 9 and 14, lines 1-2 for each claim the limitation “a blocking module” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural terms “blocking module” and functional language “which blocks an alternating current power applied to the pair of contact electrodes when the skin current decreases to a blocking set current or more” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0072] as a solid switch or solid state which may be composed on a non-insulation type FET element or composed of an insulation type photo-coupler switch and a resistor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a control module” and “a current detection module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the specification is devoid of the description of the structure that performs the functions in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation "the output" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 inherit the deficiency of claim 1 and claims 12-15 inherit the deficiency of claim 11.
Claim 11 recites “an apparatus for controlling the output of a skin care device” in line 1 of the claim. Claim 11 and its dependent claims 12 and 13 also refer to the same skin care device. The recitation of a skin care device has been interpreted as a functional limitation of the claim since the apparatus is for controlling the output of said skin care device. Thus, the skin care device is not a structural part of the claimed invention. The apparatus is only required to work with a skin care device. Therefore, examiner believes any other positive recitation of the skin care device renders the claim indefinite because the apparatus does not structurally include a skin care device. 
Claims 12-15 inherit the same deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shambayati et al (US Patent 8,731,657 B1) herein after Shambayati.
Regarding claim 1, Shambayati teaches an apparatus (fig. 2) for controlling the output of a skin care device which applies an alternating current voltage to a skin (Column 5 Lines 38-40 “implementations of the multi-mode pulse output of the microcurrent stimulator may simultaneously tone the skin and tighten the muscles below”) through a pair of contact electrodes (Column 2 Lines 20-22 “a microcurrent stimulation device may comprise a power supply, two or more electrodes electronically coupled to the power supply”), the apparatus for controlling the output comprising: an amplification module which amplifies and outputs a direct current voltage (fig. 2 op-amp 270); a conversion module which converts the direct current voltage output from the amplification module into an alternating current voltage having a set frequency to output the alternating current voltage to the pair of contact electrodes (fig. 2 DAC 260); a current detection module which detects a skin current according to a change in a resistance of the skin to which the alternating current voltage is applied (Column 8 lines 52-61 “employing an Adaptive Stimulation Algorithm (ASA) that is capable of adapting the circuit output to new conditions as needed. Daily variation of the skin poses different initial conditions in the below equations (the values of R.sub.s, R.sub.P and C.sub.P change daily, or even hourly, for each subject), resulting in different voltage readings….sub.S, R.sub.P and C.sub.P are in turn dependent on the cell's physiological state at any given time”); and a control module which controls the driving of the amplification module based on the skin current (Column 9 lines 12-20 “the PM data array may form an input to the ASA, which in turn processes this data through both linear and nonlinear functions according to its database, and produces an output waveform that is of optimal intensity and frequency for the particular subject at his/her state of health. For example, once a subject's optimal muscle tone is reached 410 as shown in the decision logic flowchart of FIG. 5, the ASA reduces or eliminates 420 the high frequency component of the waveform”).  
Regarding claim 4, Shambayati further teaches wherein the control module stops the amplification module when the skin current is a maximum set current or more (Column 11 lines 6-14 “This failure is prevented by running a supervisory software program in the on-board microcontroller. The microcontroller constantly monitors the current consumption of key components in the circuit (e.g. DC-DC converter, probe current draw, voltage regulator) by employing current sense circuitry. In the event excessive current draw is detected in a particular component (hence indicating malfunction), the microcontroller shuts down that portion of the circuit and turns the output off”).  
Regarding claim 7, Shambayati further teaches wherein the conversion module outputs a first alternating current voltage when the amplification module is driven (fig. 3B: see higher amplitude waveforms of second waveform grouping), and outputs a second alternating current voltage having a peak-to-peak voltage lower than the first alternating current voltage when the amplification module is stopped (fig. 3B see lower amplitude waveforms of second waveform grouping after the higher amplitude waveform has been stopped).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shambayati in view of Ayati (WO 98/26841 as provided on IDS dated 07/18/2020).
Regarding claim 2, Shambayati teaches the apparatus of claim 1, but does not explicitly disclose a peak decreasing module which decreases a maximum peak current of an alternating current generated upon switching of the alternating current voltage output from the conversion module, wherein the peak decreasing module decreases a peak power of the alternating current power applied to the skin through the pair of contact electrodes.
However, Ayati discloses a peak decreasing module which decreases a maximum peak current of an alternating current generated upon switching of the alternating current voltage output from the conversion module (see claim 14 “a control circuit connected to the charge storage device, that controls continuous discharge of the charge storage device through the electrodes so as to produce at least one phase of a current waveform that includes a ripple with a height less than one-third the height of the peak current of the phase”), wherein the peak decreasing module decreases a peak power of the alternating current power applied to the skin through the pair of contact electrodes (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include a peak decreasing module which decreases a maximum peak current of an alternating current generated upon switching of the alternating current voltage output from the conversion module, wherein the peak decreasing module decreases a peak power of the alternating current power applied to the skin through the pair of contact electrodes as disclosed by Ayati as a way to avoid damage to patient tissue even if the total energy is relatively high (Ayati Page 3 line 31 through Page 4 line 2).

 Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shambayati in view of Hwang (KR-20-0226574 as provided on IDS dated 07/18/2020).
Regarding claim 3, Shambayati teaches the apparatus of claim 1, but does not explicitly disclose wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping.
However, in a similar microcurrent treatment device, Hwang discloses wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon 28stopping (claims 1 and 2; figures 1 and 2: output setting unit 15 receives the DC voltage boosted by the DC boost unit 12 and connects a four-terminal select switch and resistors having different values to select the degree of amplification of power for the low-frequency unit 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping as disclosed by Hwang as a way to provide a therapeutic device that is easy to use and has a decreased manufacturing cost (Page 3: effects of invention section).
Regarding claim 8, Shambayati teaches the apparatus of claim 7, by does not explicitly disclose wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping.
However, Hwang discloses wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping (claims 1 and 2 and figures 1 and 2: the DC voltage boosted by the DC boost unit 12 and connecting a four-terminal select switch and resistors having different values allows the selection and degree of power to be outputted to the low frequency output unit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping as disclosed by Hwang as a way to provide a therapeutic device that is easy to use and has a decreased manufacturing cost (Page 3: effects of invention section).
Claims 5, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shambayati in view of KangTaeSeok (KR-10-2016-0128079 A as provided on IDS dated 07/18/2020).
Regarding claim 5, Shambayati teaches the apparatus of claim 4, but does not explicitly teach wherein the control module re-drives the amplification module when the skin current is a minimum set current or less after stopping the amplification module.  
However, in a similar microcurrent therapy device, KangTaeSeok discloses wherein the control module re-drives the amplification module when the skin current is a minimum set current or less after stopping the amplification module (claims 3 and Page 6 lines 35-38 “it is also preferable to perform a real-time control program that repeats the process of blocking the high frequency output again in real time while gradually increasing the output level following the above-described cutoff of the high frequency output”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include wherein the control module re-drives the amplification module when the skin current is a minimum set current or less after stopping the amplification module as disclosed by KangTaeSeok because using the control unit 18 to compare and determine in real time the voltage level of the human body contact signal and execute a real time modulation of output would allow the user to provide more consistent therapy while being energy efficient. 
Regarding claim 6, Shambayati teaches the apparatus of claim 4, but does not explicitly teach wherein the control module re-drives the amplification module when a set time elapses after stopping the amplification module. 
However, KangTaeSeok discloses wherein the control module re-drives the amplification module when a set time elapses after stopping the amplification module (Page 5 lines 28-36 “When the user removes the cause of spark occurrence by the human body detection signal, it is detected in real time and judged, and then it is controlled to operate by gradually raising the high frequency voltage current from the low level which is automatically level corrected to the high level. It is effective to enable safe and continuous treatment of radiofrequency treatment without interruption of radiofrequency treatment”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include wherein the control module re-drives the amplification module when a set time elapses after stopping the amplification module as disclosed by KangTaeSeok as a way to allow for the device to continue to provide a therapeutic stimulation after a spark occurrence occurs. 
Regarding claims 9 and 10, Shambayati teaches the apparatus of claim 1, but does not explicitly teach further comprising a blocking module which blocks an alternating current power applied to the pair of contact electrodes when the skin current decreases to a blocking set current or more; wherein the blocking module applies the alternating current power to the pair of contact electrodes when a set time elapses after blocking a current path.
However, in a similar microcurrent therapy device, KangTaeSeok discloses a blocking module which blocks an alternating current power applied to the pair of contact electrodes when the skin current decreases to a blocking set current or more (Page 3 lines 5-8 as provided on the IDS “the human body contact sensing signal…is transmitted from the human body contact sensor 60 and exceeding the reference voltage the radio frequency output outputted in the radio frequency output 16 is blocked or the program routine which it controls in order to lower the voltage, is configured to be executed”); wherein the blocking module applies the alternating current power to the pair of contact electrodes when a set time elapses after blocking a current path (Page 7 lines 18-20 “it is preferable to configure to perform a program for real-time control to block the high-frequency output and gradually increase the output level by determining the comparison in real time.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include a blocking module which blocks an alternating current power applied to the pair of contact electrodes when the skin current decreases to a blocking set current or more; wherein the blocking module applies the alternating current power to the pair of contact electrodes when a set time elapses after blocking a current path as disclosed by KangTaeSeok as a way to provide a safety measure for protecting the treated skin of the user. 
Regarding claim 11, Shambayati teaches an apparatus (fig. 2) for controlling the output of a skin care device which applies an alternating current voltage to a skin (Column 5 Lines 38-40 “implementations of the multi-mode pulse output of the microcurrent stimulator may simultaneously tone the skin and tighten the muscles below”) through a pair of contact electrodes (Column 2 Lines 20-22 “a microcurrent stimulation device may comprise a power supply, two or more electrodes electronically coupled to the power supply”), the apparatus for controlling the output comprising: a current detection module which detects a skin current according to a change in a resistance of the skin to which the alternating current voltage is applied (Column 8 lines 52-61 “employing an Adaptive Stimulation Algorithm (ASA) that is capable of adapting the circuit output to new conditions as needed. Daily variation of the skin poses different initial conditions in the below equations (the values of R.sub.s, R.sub.P and C.sub.P change daily, or even hourly, for each subject), resulting in different voltage readings….sub.S, R.sub.P and C.sub.P are in turn dependent on the cell's physiological state at any given time”); and a control module which controls the output of the alternating current voltage of the skin care device based on the skin current (Column 9 lines 12-20 “the PM data array may form an input to the ASA, which in turn processes this data through both linear and nonlinear functions according to its database, and produces an output waveform that is of optimal intensity and frequency for the particular subject at his/her state of health. For example, once a subject's optimal muscle tone is reached 410 as shown in the decision logic flowchart of FIG. 5, the ASA reduces or eliminates 420 the high frequency component of the waveform”), but does not explicitly disclose wherein the control module controls the skin care device to output a first alternating current voltage when the skin current is smaller than a maximum set current, and to output a second alternating current voltage having a peak-to-peak voltage lower than the first alternating current voltage when the skin current is the maximum set current or more.
However, KangTaeSeok discloses wherein the control module controls the skin care device to output a first alternating current voltage when the skin current is smaller than a maximum set current (claims 3 and Page 6 lines 35-38 “it is also preferable to perform a real-time control program that repeats the process of blocking the high frequency output again in real time while gradually increasing the output level following the above-described cutoff of the high frequency output”), and to output a second alternating current voltage having a peak-to-peak voltage lower than the first alternating current voltage when the skin current is the maximum set current or more (Page 5 lines 28-36 “When the user removes the cause of spark occurrence by the human body detection signal, it is detected in real time and judged, and then it is controlled to operate by gradually raising the high frequency voltage current from the low level which is automatically level corrected to the high level. It is effective to enable safe and continuous treatment of radiofrequency treatment without interruption of radiofrequency treatment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include wherein the control module controls the skin care device to output a first alternating current voltage when the skin current is smaller than a maximum set current, and to output a second alternating current voltage having a peak-to-peak voltage lower than the first alternating current voltage when the skin current is the maximum set current or more as disclosed by KangTaeSeok as a way to control the delivery of voltage in real time based on the human body contact detection signal so allow for a cutoff from a top frequency and a slow rise from a minimum frequency. 
Regarding claim 12, Shambayati in view of KangTaeSeok further discloses wherein the control module controls the skin care device to output the second alternating current voltage from the skin care device and then to output the first 30alternating current voltage when the skin current is a minimum set current or less (claims 3 and Page 6 lines 35-38 “it is also preferable to perform a real-time control program that repeats the process of blocking the high frequency output again in real time while gradually increasing the output level following the above-described cutoff of the high frequency output”). 
Regarding claim 13, Shambayati in view of KangTaeSeok further discloses wherein the control module controls the skin care device to output the second alternating current voltage from the skin care device and then to output the first alternating current voltage when a set time elapses (Page 5 lines 28-36 “When the user removes the cause of spark occurrence by the human body detection signal, it is detected in real time and judged, and then it is controlled to operate by gradually raising the high frequency voltage current from the low level which is automatically level corrected to the high level. It is effective to enable safe and continuous treatment of radiofrequency treatment without interruption of radiofrequency treatment”).
Regarding claim 14 and 15, Shambayati in view of KangTaeSeok further disclose  a blocking module which blocks an alternating current power applied to the pair of contact electrodes when the skin current decreases to a blocking set current or more (Page 3 lines 5-8 as provided on the IDS “the human body contact sensing signal…is transmitted from the human body contact sensor 60 and exceeding the reference voltage the radio frequency output outputted in the radio frequency output 16 is blocked or the program routine which it controls in order to lower the voltage, is configured to be executed”); wherein the blocking module applies the alternating current power to the pair of contact electrodes when the set time elapses after blocking a current path (Page 7 lines 18-20 “it is preferable to configure to perform a program for real-time control to block the high-frequency output and gradually increase the output level by determining the comparison in real time”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include a blocking module which blocks an alternating current power applied to the pair of contact electrodes when the skin current decreases to a blocking set current or more; wherein the blocking module applies the alternating current power to the pair of contact electrodes when the set time elapses after blocking a current path as disclosed by KangTaeSeok as a way to provide a safety measure for protecting the treated skin of the user. 
Regarding claim 16, Shambayati teaches a method for controlling the output of a skin care device which applies an alternating current voltage to a skin (Column 5 Lines 38-40 “implementations of the multi-mode pulse output of the microcurrent stimulator may simultaneously tone the skin and tighten the muscles below”) through a pair of contact electrodes (Column 2 Lines 20-22 “a microcurrent stimulation device may comprise a power supply, two or more electrodes electronically coupled to the power supply”), the method comprising: amplifying a direct current voltage (fig. 2 op-amp 270);  converting the amplified direct current voltage into a first alternating current voltage having a set frequency (fig. 2 DAC 260 and fig. 3B first sub-waveform of second overall waveform);  outputting the first alternating current voltage through the pair of contact electrodes (Column 5 lines 53-55 “The output current is applied by using of at least two electrodes to the surface of the skin as a non-invasive method of stimulation”); detecting a skin current according to a change in a resistance of the skin to which the first alternating current voltage is applied (Column 8 lines 52-61 “employing an Adaptive Stimulation Algorithm (ASA) that is capable of adapting the circuit output to new conditions as needed. Daily variation of the skin poses different initial conditions in the below equations (the values of R.sub.s, R.sub.P and C.sub.P change daily, or even hourly, for each subject), resulting in different voltage readings….sub.S, R.sub.P and C.sub.P are in turn dependent on the cell's physiological state at any given time”); and 31outputting the second alternating current voltage having a peak-to-peak voltage lower than the first alternating current voltage through the pair of contact electrodes (fig. 3B second sub-waveform of second overall waveform), but does not explicitly teach converting the direct current voltage into a second alternating current voltage having a set frequency when the skin current is a maximum set current or more.
However, KangTaeSeok discloses converting the direct current voltage into a second alternating current voltage having a set frequency when the skin current is a maximum set current or more (Page 3 lines 5-8 as provided on the IDS “the human body contact sensing signal…is transmitted from the human body contact sensor 60 and exceeding the reference voltage the radio frequency output outputted in the radio frequency output 16 is blocked or the program routine which it controls in order to lower the voltage, is configured to be executed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Shambayati to further include converting the direct current voltage into a second alternating current voltage having a set frequency when the skin current is a maximum set current or more as disclosed by KangTaeSeok as a way to provide a safety measure for protecting the treated skin of the user.
Regarding claim 17, Shambayati in view of KangTaeSeok further disclose comprising restarting the output of the second alternating current voltage when the skin current is a minimum set current or less after the outputting of the second alternating current voltage (claims 3 and Page 6 lines 35-38 “it is also preferable to perform a real-time control program that repeats the process of blocking the high frequency output again in real time while gradually increasing the output level following the above-described cutoff of the high frequency output”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include comprising restarting the output of the second alternating current voltage when the skin current is a minimum set current or less after the outputting of the second alternating current voltage as disclosed by KangTaeSeok because using the control unit 18 to compare and determine in real time the voltage level of the human body contact signal and execute a real time modulation of output would allow the user to provide more consistent therapy while being energy efficient. 
Regarding claim 18, Shambayati in view of KangTaeSeok further disclose further comprising restarting the output of the second alternating current voltage when a set time elapses after the outputting of the second alternating current voltage (Page 5 lines 28-36 “When the user removes the cause of spark occurrence by the human body detection signal, it is detected in real time and judged, and then it is controlled to operate by gradually raising the high frequency voltage current from the low level which is automatically level corrected to the high level. It is effective to enable safe and continuous treatment of radiofrequency treatment without interruption of radiofrequency treatment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include comprising restarting the output of the second alternating current voltage when a set time elapses after the outputting of the second alternating current voltage as disclosed by KangTaeSeok as a way to allow for the device to continue to provide a therapeutic stimulation after a spark occurrence occurs. 
Regarding claims 19 and 20, Shambayati in view of KangTaeSeok further disclose comprising blocking the first alternating current voltage applied to the pair of contact electrodes when the skin current decreases to a blocking set current or more (Page 3 lines 5-8 as provided on the IDS “the human body contact sensing signal…is transmitted from the human body contact sensor 60 and exceeding the reference voltage the radio frequency output outputted in the radio frequency output 16 is blocked or the program routine which it controls in order to lower the voltage, is configured to be executed”); re-applying the first alternating current voltage to the pair of contact electrodes when a set time elapses after the blocking of the first alternating current voltage (Page 7 lines 18-20 “it is preferable to configure to perform a program for real-time control to block the high-frequency output and gradually increase the output level by determining the comparison in real time”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to further include comprising blocking the first alternating current voltage applied to the pair of contact electrodes when the skin current decreases to a blocking set current or more; re-applying the first alternating current voltage to the pair of contact electrodes when a set time elapses after the blocking of the first alternating current voltage as disclosed by KangTaeSeok as a way to provide a safety measure for protecting the treated skin of the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792